Citation Nr: 1311358	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-15 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an initial disability rating higher than 20 percent for service-connected nonunion of sternum with residual chest pain.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities prior to March 16, 2012.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to April 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above which, in pertinent part, granted service connection under the provisions of 38 U.S.C.A. § 1151 for nonunion of sternum with residual chest pain and assigned an initial 20 percent rating.  

The Board notes that the issue of entitlement to TDIU prior to March 16, 2012, was not adjudicated in the June 2008 rating decision or any other decision issued by the RO and, as such, was not certified to the Board for adjudication.  However, as discussed below, the issue of entitlement to TDIU prior to March 16, 2012, has been raised by the evidence submitted in conjunction with the increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, the Board has assumed jurisdiction over the TDIU issue, which will be addressed in detail in the remand below.  

In October 2009, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

Thereafter, in March 2010, the Board remanded the increased rating claim on appeal for additional evidentiary development.  All requested development has been conducted; however, for reasons discussed below, the Board finds that an additional remand is needed in this case before a fully informed decision may be rendered.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.  


REMAND

At the outset, the Board notes that there is outstanding evidence that must be obtained before a fully informed decision may be rendered.  Indeed, the evidentiary record reflects that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  See August 2008 statement from the Veteran; October 2009 video conference hearing transcript, p. 21.  While the Veteran testified that she is receiving SSA disability benefits, she did not indicate the disability for which she is receiving benefits and the evidentiary record does not, otherwise, contain any such indication.  In this regard, the Board notes that the evidentiary record does not contain the actual SSA decision or the medical records and reports used by SSA in making its decision.  Therefore, the Board cannot determine that no reasonable possibility exists that the SSA records are relevant to the Veteran's increased rating or TDIU claims, as SSA conducts periodic examinations which may contain evidence relevant to the claims on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

VA's duty to assist the Veteran particularly applies to relevant evidence known to be in the possession of the Federal Government, such as VA or Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2012).  Accordingly, this claim must be remanded in order for VA to attempt to obtain the Veteran's SSA records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Murincsak, supra. 

In addition to the foregoing, the Board finds that additional development is needed with respect to the issue of whether the Veteran's service-connected sternum disability renders her unable to obtain or maintain substantially gainful employment.  

When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

In this case, the Veteran recently submitted a July 2011 VA treatment record wherein the Veteran's treating cardiologist, Dr. R.A., stated that the Veteran has been completely and totally disabled and, thus, unemployable, since her bypass surgery in March 2001 because of the failure of her sternum to heal, which has resulted in instability that limits her activities considerably.  

Because the July 2011 VA treatment record purports to establish that the Veteran is unemployable as a result of her service-connected sternum disability, the Board finds that the issue of entitlement to TDIU has been sufficiently raised by the record.  

Review of the record reveals that the RO granted entitlement to TDIU, effective March 16, 2012.  See September 2012 rating decision.  Therefore, consideration must be given to whether the Veteran is entitled to TDIU for the period prior to March 16, 2002.  

The Veteran was afforded an examination in December 2010 in conjunction with her increased rating claim.  However, review of the examination report reveals that the VA examiner did not render an opinion as to whether the Veteran's service-connected sternum disability rendered her unemployable, thereby rendering the examination inadequate.  

Therefore, because the December 2010 VA examiner did not address the effect the Veteran's service-connected disability has on her employability, the Board finds that, upon remand, the physician who conducted the December 2010 VA examination should be requested to provide an addendum which addresses whether the Veteran was unable to secure and maintain substantially gainful employment as a result of her service-connected sternum disability prior to March 16, 2012.  See Friscia v. Brown, 7 Vet. App. 294 (1994) (VA's duty to assist requires that VA obtain an examination that includes an opinion on the effect of the Veteran's service-connected disabilities on his ability to work); Chotta v. Peake, 22 Vet. App. 80 (2008) (obtaining a retrospective medical opinion may be necessary and helpful in certain cases).  

The pertinent law and regulations provide that a total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities include chronic obstructive pulmonary disease (COPD) associated with the service-connected sternum disability, rated 60 percent disabling effective March 16, 2012; depression associated with the service-connected lumbar spine disability, rated 30 percent disabling effective March 16, 2012; nonunion of the sternum with residual chest pain, rated 20 percent disabling effective January 3, 2007; degenerative disc disease of the lumbar spine, rated 20 percent disabling effective October 28, 2009; residual scar associated with nonunion of the sternum with residual chest pain, rated 10 percent disabling effective April 23, 2012; and chronic thoracic cage ostealgia and myalgia with history of multiple rib fractures, rated noncompensable (zero percent disabling) effective October 28, 2009.  

Prior to March 16, 2012, the Veteran did not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent.  Therefore, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met prior to March 16, 2012.  

However, as noted, the July 2011 VA treatment record raises a question as to whether the Veteran's service-connected disability rendered her unemployable prior to March 2012.  Therefore, the Board finds that the issue of entitlement to TDIU on an extraschedular basis, prior to March 16, 2012, has been raised by the record.  See 38 C.F.R. § 4.16(b).  

However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  In this case, the RO has not conducted any evidentiary development with respect to the issue of entitlement to TDIU prior to March 16, 2012, to include referring claim to the Director of Compensation and Pension for extraschedular consideration.  As such, this matter must be remanded so that the RO can do so.

Accordingly, the case is REMANDED for the following action:

1. Request from the Social Security Administration all records related to the Veteran's claim for Social Security benefits, including all medical records and copies of all decisions or adjudications.  All negative responses should be fully documented in the claims file.  

2. Once the SSA records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, request that the physician who conducted the December 2010 VA respiratory examination review the claims file and provide an addendum which addresses the following:

Is at least as likely as not that, prior to March 13, 2012, the Veteran's service-connected nonunion of the sternum, lumbar spine degenerative disc disease, and chronic thoracic cage ostealgia and myalgia with history of multiple rib fractures, either singularly or jointly, rendered her unable to secure and follow substantially gainful employment, without regard to her non-service-connected disabilities or age.  

All opinions expressed must be accompanied by supporting rationale.  If the requested opinion cannot be provided without resort to speculation, the reviewing physician should clearly and specifically so specify in the report, and explain why this is so.

3. Thereafter, the issue of entitlement to TDIU prior to March 16, 2012, should be properly developed and adjudicated.  If the schedular requirements set forth in 38 C.F.R. § 4.16(a) are not met, refer the Veteran's TDIU claim to the Under Secretary for Benefits or the Direction of Compensation and Pension Services for consideration of assignment of an extra-schedular evaluation for the period prior to March 16, 2012.  

4. Thereafter, readjudicate the issues on appeal.  If the claims continue to be denied, the Veteran and her representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


